Appellant pleaded guilty before the district judge to the offense of robbery, the indictment alleging that he had been previously convicted of three similar offenses less than a capital felony, and the court found him guilty upon such plea and proof thereof, and assessed his punishment at a lifetime at hard labor in the penitentiary.
The proceedings appear to be regular and the proof satisfactory, showing appellant to be guilty not only of the commission of the instant felony, but also that he had been previously convicted of two other felonies, and we can see no reason for disturbing the trial court's judgment. It is therefore affirmed.